Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Status of Claims
Applicant’s amendment dated September 13th, 2022 responding to the Office Action provided in the rejection of claims 1-20. 
Claims 1-20 are remain pending in the application and which have been fully considered by the examiner.
Claims 1, 8, and 15 are in independent form.
Claims 1-20 are finally rejected.

Examiner Notes
Examiner cites particular columns and line numbers in the references as applied to the claims below for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested that, in preparing responses, the applicant fully consider the references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner.


REMARKS
Applicant's traversal of the claim rejections, with respect to prior art, primarily consists of the following arguments, which will be addressed below:
For instance, the cited references do not disclose or suggest a program that generates a set of syntax rules based on the identified metadata and the set of token definitions. (See Remarks, page 9).

Prior Art’s Arguments - Rejections
Applicants’ arguments filed on September 13th, 2022 have been fully considered but they are not persuasive. For example:
Applicant contents, the cited references do not disclose “a program that generates a set of syntax rules based on the identified metadata and the set of token definitions.” Examiner respectfully disagrees because as set forth in the previous Office action, Davis discloses “To generate a tokenizer 10 and parser 12 pair with standard tools, two input files are created (or one file with two parts): the token definitions and the grammatical definitions...” (Underline added – See Col. 5, lines 30-51). Furthermore, Davis discloses “Flex provides a mechanism to recognize the various tokens 16 and, when a particular token 16 is recognized, to execute user provided code appropriate to that token 16 (an action). The rules describing the tokens 16 and their corresponding actions are produced by the separate tool and are used as input to Flex, which, in turn, produces the tokenizer process 34, with the parser's state machine imbedded in it, via actions… The input for the tool consists of a file of grammar rules describing the protocol syntax. The form of these rules is that of a regular grammar, a standard idea in the theory of formal languages. Each rule may have an action associated with it. The actions specify what the parser 36 is to do upon encountering the grammar construct defined by that rule. The actions are encoded along with the rules in the input file. The actions usually take the form of a C++ function call or Java method call. The output of the tool is a lexical specification file, which is then input to the public domain Unix tool Flex. This produces the C++ or Java source code for the parser. The source code is then compiled by a C++ or Java compiler to produce the executable parser code.” (Underline added – See Col. 7, lines 42 – Col. 8, line 65). Therefore, Gupta in view of Davis encompass the claimed limitation and the argument is moot.

Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Claim Rejections - 35 U.S.C § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-20 are rejected under 35 U.S.C. § 103 as being unpatentable over Gupta et al. (US Publication No. 2014/0280307 – hereinafter, Gupta) in view of Davis (US Patent No. 6,990,442 – hereinafter, Davis).
Regarding claim 1:
Gupta discloses a non-transitory machine-readable medium (FIG. 10 – 1026) storing a program 2executable by at least one processing unit (FIG. 10 – 1024) of a device, the program comprising sets of 3instructions for: 
4parsing a knowledge graph comprising a plurality of nodes and a plurality of 5edges to identify metadata associated with the plurality of nodes and the plurality of edges, 6wherein each edge in the plurality of edges connects a pair of nodes in the plurality of nodes, 7wherein each node in the plurality of nodes represents an entity, wherein each edge in the 8plurality of edges connecting a particular pair of nodes in the plurality of nodes represents a 9relationship between two entities represented by the particular pair of nodes (FIG. 5 and associated text, such as, “Knowledge graph portion 500 includes [California] node 502. [California] node 502 is connected by [Is A] edge 518 to [U.S. State] node 516. In some implementations, this indicates that [U.S. State] is an entity type associated with the entity reference [California]. Entity type [U.S. State] may be associated with a schema including properties such as [Population], [Capital City], [Governor], and other properties that are used to describe entity references of that entity type. As shown, [California] node 502 is connected by [has population] edge 506 to [37,691,912] node 504, indicating that California has the population 37,691,912. [California] node 502 is connected by [Has Capital City] edge 510 to [Sacramento] node 508… n some implementations, the system identifies [???] node 512 as a missing data element in the knowledge graph. In some implementations, the system identifies the missing element based on a schema associated with the entity type U.S. State. For example, the system may expect to find population, capital city, and governor information for the entity reference California, while only the population and capital city information are present in the knowledge graph. The missing element may be identified by a crawling operation or other traversal of the knowledge graph” (See paras [0052] – [0054]). Also see FIGS. 2-4 and associated texts.); 
But, Gupta does not explicitly teach:
10determining a set of token definitions; and 
11generating a set of syntax rules based on the identified metadata and the set of 12token definitions.
However, Davis discloses a parsing technique and further discloses:
10determining a set of token definitions (“standard parser generation tools are aimed at programming languages. They are designed to work in a two step fashion: first, the raw input will be tokenized, that is, substrings of the input will be recognized as individual entities and grouped into classes called tokens; … To generate a tokenizer 10 and parser 12 pair with standard tools, two input files are created (or one file with two parts): the token definitions and the grammatical definitions...” (See Col. 5, lines 30-51)); and 
11generating a set of syntax rules based on the identified metadata and the set of 12token definitions (“In writing the grammar, non-terminals (names of rules) are denoted by upper case letters, and terminals (characters or strings of characters) are denoted by lower case letters. The other symbols used (‘→’, ‘[‘, ‘]’, and ‘+’) are called metasymbols. Rules for the pseudo protocol are to be interpreted as follows. The metasymbol ‘→’ means ‘consists of’ or ‘is made up of’. The first alternative of the first rule (Rule A), that is, A→a B, says that for a string to match this alternative of Rule A, it must begin with the character ‘a’ and be followed by a string that matches Rule B. Rule A has two alternatives: A→a B and A→b C. For a string to match Rule A, it must match one of the two alternatives. In the listing of the grammar rules above, the practice is followed of not repeating the symbol on the left hand side of the ‘→’ (the rule name symbol) for the rule's second and further alternatives...” (See Col. 4, line 18 – Col. 5, line 29). FIG. 5 and associated text, such as, “The tokenizer process 34 is broken into four sub-tokenizer processes 34' corresponding to tokens for rules A through D.” (See Col. 7, lines 1-6). Furthermore, Davis discloses “Flex provides a mechanism to recognize the various tokens 16 and, when a particular token 16 is recognized, to execute user provided code appropriate to that token 16 (an action). The rules describing the tokens 16 and their corresponding actions are produced by the separate tool and are used as input to Flex, which, in turn, produces the tokenizer process 34, with the parser's state machine imbedded in it, via actions… The input for the tool consists of a file of grammar rules describing the protocol syntax. The form of these rules is that of a regular grammar, a standard idea in the theory of formal languages. Each rule may have an action associated with it. The actions specify what the parser 36 is to do upon encountering the grammar construct defined by that rule. The actions are encoded along with the rules in the input file. The actions usually take the form of a C++ function call or Java method call. The output of the tool is a lexical specification file, which is then input to the public domain Unix tool Flex. This produces the C++ or Java source code for the parser. The source code is then compiled by a C++ or Java compiler to produce the executable parser code.” (Underline added – See Col. 7, lines 42 – Col. 8, line 65)).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Davis into the teachings of Gupta because that would have provided only tokens capable of being processed by the grammar rule as suggested by Davis (See Abstract).

Regarding claim 2:
The rejection of claim 1 is incorporated, Gupta further discloses wherein 2parsing the knowledge graph comprises: 
3extracting each entity from the plurality of entities represented by the plurality 4of nodes in the knowledge graph, wherein the identified metadata comprises the plurality of 5entities (FIG. 5 and associated text, such as, “Knowledge graph portion 500 includes [California] node 502. [California] node 502 is connected by [Is A] edge 518 to [U.S. State] node 516. In some implementations, this indicates that [U.S. State] is an entity type associated with the entity reference [California]. Entity type [U.S. State] may be associated with a schema including properties such as [Population], [Capital City], [Governor], and other properties that are used to describe entity references of that entity type” (See paras [0052] – [0054])); and 
6for each entity in a subset of the plurality of entities, determining a set of 7attributes associated with the entity, wherein the identified metadata comprises the set of 8attributes associated with the entity (FIG. 5 and associated text, such as, “Knowledge graph portion 500 includes [California] node 502. [California] node 502 is connected by [Is A] edge 518 to [U.S. State] node 516. In some implementations, this indicates that [U.S. State] is an entity type associated with the entity reference [California]. Entity type [U.S. State] may be associated with a schema including properties such as [Population], [Capital City], [Governor], and other properties that are used to describe entity references of that entity type” (See paras [0052] – [0054])).

Regarding claim 3:
The rejection of claim 1 is incorporated, Gupta further discloses wherein 2parsing the knowledge graph comprises: 
3extracting each entity from the plurality of entities represented by the plurality 4of nodes in the knowledge graph, wherein the identified metadata comprises the plurality of 5entities (FIG. 5 and associated text, such as, “Knowledge graph portion 500 includes [California] node 502. [California] node 502 is connected by [Is A] edge 518 to [U.S. State] node 516. In some implementations, this indicates that [U.S. State] is an entity type associated with the entity reference [California]. Entity type [U.S. State] may be associated with a schema including properties such as [Population], [Capital City], [Governor], and other properties that are used to describe entity references of that entity type” (See paras [0052] – [0054])); and 
6for each entity in a subset of the plurality of entities, determining a set of 7relationships with a set of other entities, wherein the identified metadata comprises the set of 8relationships (“The data of a data graph may include statements about relationships between things and concepts, and those statements may be represented as nodes and edges of a graph. Each nodes of a data graph contains one or more pieces of data, and the edges represent relationships between the data” (See para [0022])). 

Regarding claim 4:
The rejection of claim 1 is incorporated, Gupta further discloses wherein parsing the knowledge graph comprises:
 Attorney Docket No.: 000005-085500US3extracting each entity from the plurality of entities represented by the plurality 4of nodes in the knowledge graph, wherein the identified metadata comprises the plurality of 5entities (FIG. 5 and associated text, such as, “Knowledge graph portion 500 includes [California] node 502. [California] node 502 is connected by [Is A] edge 518 to [U.S. State] node 516. In some implementations, this indicates that [U.S. State] is an entity type associated with the entity reference [California]. Entity type [U.S. State] may be associated with a schema including properties such as [Population], [Capital City], [Governor], and other properties that are used to describe entity references of that entity type” (See paras [0052] – [0054])); and 
6for each entity in a subset of the plurality of entities, determining a set of actions 7associated with the entity, wherein the identified metadata comprises the set of actions 8associated with the entity (“As used herein, an entity type node may refer to a node in a knowledge graph, while an entity type may refer to the concept represented by an entity type node. An entity type may be a defining characteristic of an entity. For example, entity type node Y may be connected to an entity node X by an [Is A] edge or link, discussed further below, such that the graph represents the information "The Entity X Is Type Y.” (See para [0033])).

Regarding claim 5:
The rejection of claim 1 is incorporated, but, Gupta does not explicitly teach wherein the 2program further comprises sets of instructions for: 
3receiving as input a stream of characters; 
4based on the set of token definitions, generating a sequence of tokens from the 5stream of characters; 
6parsing the sequence of tokens to generate a data structure representing a 7structure of the stream of characters; and 
8compiling the data structure to convert the data structure into a set of 9programming instructions in a programming language.
However, Davis further discloses:
3receiving as input a stream of characters (FIG. 1 – input string 14)); 
4based on the set of token definitions, generating a sequence of tokens from the 5stream of characters (“They are designed to work in a two step fashion: first, the raw input will be tokenized, that is, substrings of the input will be recognized as individual entities and grouped into classes called tokens; second, the parser proper will examine this sequence of tokens to determine if the input is syntactically correct and to extract the meaning of the input.” (See Col. 30-36)); 
6parsing the sequence of tokens to generate a data structure representing a 7structure of the stream of characters (“They are designed to work in a two step fashion: first, the raw input will be tokenized, that is, substrings of the input will be recognized as individual entities and grouped into classes called tokens; second, the parser proper will examine this sequence of tokens to determine if the input is syntactically correct and to extract the meaning of the input.” (See Col. 30-36)); and 
8compiling the data structure to convert the data structure into a set of 9programming instructions in a programming language (“The source code is then compiled by a C++ or Java compiler to produce the executable parser code.” (See Col. 8, lines 64-66))
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Davis into the teachings of Gupta because that would have provided only tokens capable of being processed by the grammar rule as suggested by Davis (See Abstract).

Regarding claim 6:
The rejection of claim 1 is incorporated, but, Gupta does not explicitly teach: wherein 2generating the set of syntax rules comprises: 
for each entity in the plurality of entities: 4creating a token representing the entity, 
5for each property associated with the entity, creating a token 6representing the property, 
7for each action associated with the entity, creating a token representing 8the action, 
9for each relationship associated with the entity, creating a token 10representing the relationship.
However, Davis further discloses:
3for each entity in the plurality of entities: 4creating a token representing the entity (“They are designed to work in a two step fashion: first, the raw input will be tokenized, that is, substrings of the input will be recognized as individual entities and grouped into classes called tokens.” (See Col. 30-33)), 
5for each property associated with the entity, creating a token 6representing the property (“The alphabet for this example pseudo protocol consists of the characters ‘a’, ‘b’ and ‘c’. A message for the pseudo protocol consists of three parts... 3. The message parameter, which is a string of a's, b's and c's.” (See Col. 4, lines 18-28)), 
7for each action associated with the entity, creating a token representing 8the action (“ Once a message is entirely tokenized and processed by the various states in the parser process 36, the message may be accepted, which will result in the parser system 28 initiating a select action. These actions may be controlling associated peripherals, interfaces, and the like, as well as sending additional messages and the like, as those skilled in the art will appreciate.” (See Col. 7, lines 29-34)), 
9for each relationship associated with the entity, creating a token 10representing the relationship (“Not all combinations of message types and parameter types are valid. Message type ‘a’ can have parameter types ‘bc’ and ‘cb’, but message type ‘b’ can only have parameter type ‘bc’. Thus, the string ‘abcabc’ is a valid message. So is ‘bbcabc.’ But ‘bcbabc’ and ‘cabcba’ are not valid.” (See Col. 4, lines 28-33)).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Davis into the teachings of Gupta because that would have provided only tokens capable of being processed by the grammar rule as suggested by Davis (See Abstract).

Regarding claim 7:
The rejection of claim 6 is incorporated, but, Gupta does not explicitly teach:
wherein 2generating the set of syntax rules is further based on the created tokens and a predefined set of 3syntax rule templates;
Howver, Davis further discloses wherein 2generating the set of syntax rules is further based on the created tokens and a predefined set of 3syntax rule templates (“In writing the grammar, non-terminals (names of rules) are denoted by upper case letters, and terminals (characters or strings of characters) are denoted by lower case letters. The other symbols used (‘→’, ‘[‘, ‘]’, and ‘+’) are called metasymbols. Rules for the pseudo protocol are to be interpreted as follows. The metasymbol ‘→’ means ‘consists of’ or ‘is made up of’. The first alternative of the first rule (Rule A), that is, A→a B, says that for a string to match this alternative of Rule A, it must begin with the character ‘a’ and be followed by a string that matches Rule B. Rule A has two alternatives: A→a B and A→b C. For a string to match Rule A, it must match one of the two alternatives. In the listing of the grammar rules above, the practice is followed of not repeating the symbol on the left hand side of the ‘→’ (the rule name symbol) for the rule's second and further alternatives...” (See Col. 4, line 18 – Col. 5, line 29).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Davis into the teachings of Gupta because that would have provided only tokens capable of being processed by the grammar rule as suggested by Davis (See Abstract).

Regarding claim 8:
This is a method version of the rejected non-transitory machine-readable medium claim 1 above, wherein all the limitations of this claim have been noted in the rejection of claim 1 and is therefore rejected under similar rationale.
Regarding claim 9:
The rejection of base claim 8 is incorporated. All the limitations of this claim have been noted in the rejection of claim 2, and is therefore rejected under similar rationale.
Regarding claim 10:
The rejection of base claim 8 is incorporated. All the limitations of this claim have been noted in the rejection of claim 3, and is therefore rejected under similar rationale.

Regarding claim 11:
The rejection of base claim 8 is incorporated. All the limitations of this claim have been noted in the rejection of claim 4, and is therefore rejected under similar rationale.
Regarding claim 12:
The rejection of base claim 8 is incorporated. All the limitations of this claim have been noted in the rejection of claim 5, and is therefore rejected under similar rationale.

Regarding claim 13:
The rejection of base claim 8 is incorporated. All the limitations of this claim have been noted in the rejection of claim 6, and is therefore rejected under similar rationale.

Regarding claim 14:
The rejection of base claim 8 is incorporated. All the limitations of this claim have been noted in the rejection of claim 7, and is therefore rejected under similar rationale.

Regarding claim 15:
This is a system version of the rejected non-transitory machine-readable medium claim 1 above, wherein all the limitations of this claim have been noted in the rejection of claim 1, and is therefore rejected under similar rationale.

Regarding claim 16:
The rejection of base claim 15 is incorporated. All the limitations of this claim have been noted in the rejection of claim 2, and is therefore rejected under similar rationale.


Regarding claim 17:
The rejection of base claim 15 is incorporated. All the limitations of this claim have been noted in the rejection of claim 3, and is therefore rejected under similar rationale.

Regarding claim 18:
The rejection of base claim 15 is incorporated. All the limitations of this claim have been noted in the rejection of claim 4, and is therefore rejected under similar rationale.

Regarding claim 19:
The rejection of base claim 15 is incorporated. All the limitations of this claim have been noted in the rejection of claim 5, and is therefore rejected under similar rationale.

Regarding claim 20:
The rejection of base claim 15 is incorporated. All the limitations of this claim have been noted in the rejection of claim 6, and is therefore rejected under similar rationale.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HANH THI MINH BUI whose telephone number is (571)270-1976. The examiner can normally be reached Monday - Friday: 7-3.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hyung S. Sough can be reached on 571-272-6799. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/HANH THI-MINH BUI/Primary Examiner, Art Unit 2192                                                                                                                                                                                                        November 19th, 2022